Citation Nr: 1452714	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-42 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for thyroid cancer.  

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  

3.  Entitlement to service connection for tumors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1980.  He received various decorations evidencing combat, including the Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The February 2010 RO decision reopened and denied the Veteran's claim for entitlement to service connection for IBS on a de novo basis.  The Board notes that in the February 2010 decision, the RO addressed the Veteran's claim of service connection for IBS on the basis of whether new and material evidence had been received.  The Board observes that in August 2002, the RO denied service connection for a stomach disorder and for diarrhea.  The Veteran has since been diagnosed with IBS.  In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that a claim based on a diagnosis of a new mental disorder, e.g., depression, states a new claim for the purposes of jurisdiction.  Id. at 402; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As such, the February 2010 RO decision represents the adjudication of a different claim, i.e., IBS, and thus the Board finds that the claim must be considered on a de novo basis.  

The July 2010 RO decision denied service connection for thyroid cancer on a de novo basis.  By this decision, the RO also denied service connection for tumors.  The Board observes that the July 2010 RO decision denied the Veteran's claim for entitlement to service connection for thyroid cancer on a de novo basis.  However, service connection for thyroid cancer was previously denied in a final August 2002 RO decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for thyroid cancer.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In June 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

The Veteran's reopened claim for entitlement to service connection for thyroid cancer, as well as his claim for entitlement to service connection for tumors, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The RO denied service connection for thyroid cancer in August 2002 and the Veteran did not perfect an appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the thyroid cancer claim.  

3.  The Veteran's IBS is attributable to his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied entitlement to service connection for thyroid cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for thyroid cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  IBS is proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 5107; 38 C.F.R. §§ 3.102, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for thyroid cancer in August 2002.  The Board notes that there was no evidence received within one year of the August 2002 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The August 2002 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the August 2002 RO decision included the Veteran's service treatment records, private treatment records, and the Veteran's own statements.  The RO denied service connection for thyroid cancer, to include as due to Agent Orange exposure, on the basis that such disorder was not incurred during the Veteran's military service, that it was not aggravated or caused by his military service, and that there was no basis in the available evidence of record to establish service connection for thyroid cancer due to Agent Orange exposure.  The RO indicated that the Veteran's DD Form 214 confirmed that he was in-country in Vietnam.  The RO noted that although service connection may be presumed for a condition which was manifested within a compensable degree within a certain period of after military discharge, service connection on that basis could not be favorably considered for thyroid cancer because it was not one of the conditions recognized as a presumptive disease associated with exposure to Agent Orange.  

The evidence received since the August 2002 RO decision includes private and VA treatment records; VA examination reports; lay statements; and statements and testimony from the Veteran.  

In his May 2012 VA Form 9, the Veteran reported that all of his doctors had told him that his stress (i.e., his service-connected PTSD) was causing most of his problems and that he needed to deal with his stress issues.  At the June 2014 Board hearing, the Veteran testified that when he was diagnosed with thyroid cancer, his doctor told him that he had to deal with his stress.  The Veteran stated that he did not know that he had PTSD at the time.  He also indicated that the doctor asked him, in relation to his thyroid cancer, whether he had been exposed to any chemicals because he did not smoke or drink.  

The Board observes that in the evidence available at the time of the August 2002 RO decision, there was no specific evidence relating the Veteran's thyroid cancer to his period of service, to include as due to Agent Orange exposure, or to his service-connected PTSD.  In his May 2012 VA Form 9, the Veteran essentially stated that his physicians had indicated that his PTSD was causing his problems, including his thyroid cancer.  Additionally, at the June 2014 Board hearing, the Veteran specifically testified that when he was diagnosed with thyroid cancer, his doctor told him he had to deal with his stress, which he reported was later diagnosed as PTSD.  The Veteran further indicated that his doctor asked him if he had been exposed to chemicals in relation to his thyroid cancer.  The Veteran's statements and hearing testimony essentially refer to a possible relationship between his thyroid cancer and his presumed exposure to Agent Orange during service and/or his service-connected PTSD.  Additionally, such statements will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the Veteran's statements in his VA Form 9, as well as his June 2014 hearing testimony, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show thyroid cancer stemming from the Veteran's period of service, to include Agent Orange exposure, or for that matter, from his service-connected PTSD.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the August 2002 RO decision is new and material, and thus the claim for service connection for thyroid cancer is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will be addressed further in the remand section.

II.  IBS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the Court in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

The Veteran is service connected for PTSD.  He is also service connected for bilateral hearing loss and for tinnitus.  The Veteran contends that he has IBS that is related to service, to include as due to Agent Orange exposure.  He essentially reports that he suffered from bowel problems during service and since service.  He also asserts, alternatively, that his IBS is related to his service-connected PTSD.  

The Veteran's service treatment records indicate that he was treated for abdominal complaints during service.  A February 1976 treatment entry noted that the Veteran complained of stomach cramps and pain when eating green food.  He reported that he was given Mylanta which did not help.  An additional February 1976 entry, on that same day, indicated that the Veteran complained of pain in the lower abdominal region for thirty days.  He stated that he was treated for the condition without positive results.  The Veteran indicated that the condition would flare-up when he ate greasy foods.  The examiner reported that the Veteran had localized tenderness in the lower abdomen and normal bowel sounds.  A diagnosis was not provided.  

Post-service private and VA treatment records show treatment on multiple occasions for variously diagnosed gastrointestinal complaints, including IBS.  The Board notes that there are several medical opinions of record that address the etiology of the Veteran's IBS.  

A May 2005 statement from A. K. Sangal, M.D., indicated that the Veteran had been diagnosed with IBS which could get worse from stress.  Dr. Sangal stated that the Veteran's IBS had been an ongoing problem since 1974.  It was noted that the Veteran was diagnosed with IBS in 1994 and 2005.  

A November 2010 statement from a VA physician indicated that he had treated the Veteran at a VA mental health clinic.  The physician stated that the Veteran had been treated with various medications and in group therapy.  The physician commented that in his opinion, the Veteran's IBS was connected to his PTSD.  It was noted that psychiatric medications had helped the Veteran's PTSD and along the same timeline, his IBS.  The physician also indicated that, likewise, when the Veteran's PTSD symptoms had been worse, his gastrointestinal IBS symptoms had been worse as well.  

A December 2010 VA intestines examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had suffered from chronic diarrhea every day since 1975.  He stated that he had six to seven watery bowel movements, with mucus, every day.  The Veteran indicated that he had abdominal pain that occurred mostly in the morning, which would clear at noontime, and then sometimes come back at night.  He reported that he had blood in his stools and that he went to a private physician who performed a colonoscopy and removed colon polyps.  The Veteran stated that the private physician told him he had IBS.  He indicated that stress would make his diarrhea worse and that when he was stressed, he would be in the bathroom all day.  

The diagnosis was subjective chronic diarrhea/IBS with a normal examination.  The examiner commented that after reviewing the claims file, including the Veteran's VA treatment records and the treatment records from his private physician, and performing the history and physical examination, it was her opinion that the Veteran's subjective chronic diarrhea/IBS was at least as likely as not aggravated by stress because the Veteran stated that his diarrhea would get worse with stress.  The examiner stated that, however, such opinion should be given by his mental health provider who knew about his mental health.  

In a June 2011 addendum to the December 2010 VA intestines examination report, the same examiner indicated that the Veteran's claims file was reviewed.  The examiner commented that after reviewing the claims file, including the Veteran's VA treatment records and the treatment records from his private physician, and performing the history and physical examination, it was her opinion that the Veteran's subjective chronic diarrhea/IBS was less likely than not aggravated by stress.  The examiner maintained that, however, such opinion should be given by his mental health provider who knew about his mental health.  

The examiner further indicated that the baseline manifestations which were due to the nonservice-connected chronic diarrhea/IBS were undeterminable.  The examiner stated that the subjective increased manifestations of chronic diarrhea/IBS syndrome that were due to the Veteran's service-connected PTSD based on medical considerations were less than 50 percent.  The examiner referred to medical treatise.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the May 2005 opinion from Dr. Sangal indicated that the Veteran had been diagnosed with IBS which could get worse from stress.  Dr. Sangal stated that the Veteran's IBS had been an ongoing problem since 1974.  The Board notes that there is no indication that Dr. Sangal reviewed the Veteran's claims file.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, Dr. Sangal did not provide any rationales for his opinions that the Veteran's IBS had been an ongoing problem since 1974, and was also worsened by stress.  Therefore, the Board finds that Dr. Sangal's opinions are less probative in this matter.  

The Board notes that the VA examiner, pursuant to the December 2010 VA intestines examination report, with the June 2011 addendum, provided contradictory opinions.  At the time of the December 2010 VA examination, the examiner commented, after a review of the claims file, that the Veteran's subjective chronic diarrhea/IBS was at least as likely as not aggravated by stress because the Veteran stated that his diarrhea would get worse with stress.  However, in the June 2011 addendum, the examiner, also after a review of the claims file, found that the Veteran's subjective chronic diarrhea/IBS was less likely than not aggravated by stress.  Additionally, the examiner stated that subjective increased manifestations of chronic diarrhea/IBS that were due to the Veteran's service-connected PTSD based on medical considerations were less than 50 percent, which would appear to indicate that the Veteran's PTSD did aggravate his IBS.  Therefore, the Board finds that the VA examiner's opinions have little probative value in this matter.  

Conversely, the Board observes that the November 2010 statement from a VA physician indicated that he had specifically treated the Veteran at a VA mental health clinic.  The physician indicated that the Veteran's IBS was connected to his PTSD.  The physician stated that psychiatric medications had helped the Veteran's PTSD and his IBS at the same time.  The physician also reported that, likewise, when the Veteran's PTSD symptoms had been worse, his gastrointestinal IBS symptoms had been worse as well.  Although there is no specific evidence that the VA physician reviewed the Veteran's claims file, he did indicate that he specifically treated the Veteran at a VA mental health clinic.  Additionally, the VA physician provided a rationale for his opinion that the Veteran's IBS was connected to his PTSD.  Further, the Board notes that the VA examiner, pursuant to the December 2010 VA intestines examination report, with the June 2011 addendum, specifically indicated that an opinion should be given by the Veteran's mental health provider who knew about his mental health.  The November 2011 opinion from a physician who treated the Veteran at a VA mental health clinic.  Therefore, the Board finds that VA physician's opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Based on the totality of the evidence, the Board finds that the Veteran's current IBS is due, at least in part, to his service-connected PTSD.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board finds that the Veteran's IBS is due to or the result of his service-connected PTSD.  Thus, secondary service connection is warranted.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  



ORDER

New and material evidence to reopen the claim for entitlement to service connection for thyroid cancer has been received; to this limited extent, the appeal is granted.  

Service connection for IBS is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for thyroid cancer and for tumors.  

The Veteran is service connected for PTSD, bilateral hearing loss and tinnitus.  The Veteran contends that he has thyroid cancer and tumors that are related to service, to include as due to Agent Orange exposure.  He also asserts, alternatively, that his thyroid cancer and tumors are related to his service-connected PTSD.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of thyroid cancer, or for any tumors.  Post-service private and VA treatment records show treatment for thyroid cancer.  Such records also show treatment for variously diagnosed lipomas and tumors, to specifically include a back mass.  

The Veteran has not been afforded a VA examination as to his claims for service connection for thyroid cancer and for tumors.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for residuals thyroid cancer and for tumors since June 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed thyroid cancer and tumors.  The entire claims file, including all electronic files, must be reviewed by the examiner.  In addition to the Veteran's thyroid cancer, the examiner must diagnose all tumor disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's thyroid cancer and any diagnosed tumors are etiologically related to or had their onset during his period of service.  The examiner must also specifically indicate whether the Veteran's thyroid cancer and diagnosed tumors are related, at least in part, to his presumed in-service exposure to herbicide agents such as Agent Orange.  

The examiner must further opine as to whether the Veteran's service-connected PTSD caused or aggravated his thyroid cancer and diagnosed tumors.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


